Brady, J.
The defendants are the owners of pier hfo. 46, North river. In March, 1860, they granted to Daniel Darrow the' right to collect wharfage for the use of the pier for the term of five years from the 'first of May, then ensuing, he covenanting to keep it in good repair. This grant was assigned to the New York Mail Steamship Company, and on July, 1864, the defendants agreed to extend to them the same rights for a period of ten years, and to rebuild the pier. About the middle of August, 1864, the defendants gave the company notice that they would take possession of the pier to *150rebuild. After the Steamship Company procured the assignment from Darrow, and early in the year 1864, they caused spiles to be driven at the end of the pier, which were intended to be stationary, having been fastened with bolts and chains.. They were placed at the point designated for the benefit of the company, and not for the defendants’ benefit or advantage. They had nothing to do with the corporation. -In the latter-part of August, 1864, and after the defendants had taken possession to make the necessary repairs, the plaintiff’s tug-boat was injured in passing the pier at high water, and the injury was caused by some of the spiles which had fallen away from the pier and projected out towards the channel of the river,, and in such manner that when the tide was high they were completely covered. The defendants were free from negligence.
Several questions were argued upon the presentation of this case, but it is only necessary to consider one of them, inasmuch as the ruling of the presiding judge in relation thereto on the trial-was erroneous, and a new trial must be granted. Upon the conclusion of the evidence, the defendants’ counsel moved to dismiss the complaint, and among others, upon the ground that it did not appear that the corporation had notice of the obstruction, and upon the motion being denied, he requested the court to charge that if the jury believed from the testimony that the defendants had no notice, express or implied, of the existence of the obstruction before the occurrence of the accident, then they were entitled to a verdict. The court refused so to charge, and the defendants’ counsel excepted, having already excepted to the denial of the motion to dismiss the complaint. Assuming that that part of the river over which the plaintiff’s tug-boat was progressing when the accident occurred, is a part of the public highway which the defendants are bound to keep in repair, and applying to them in respect to it all the obligations imposed upon them by law in relation to highways under their control, then the plaintiff cannot recover, because it was no part of their duty to the public to remove obstructions placed upon it by third persons, of which they had no notice, express or implied. This rule is well settled, and is no longer debatable (Griffin v. The Mayor, 9 *151N. Y. Rep. 456 ; Barton v. The City of Syracuse, 36 N. Y. Rep. 54). The spiles which occasioned the injury to the-plaintiff’s boat were not part of the pier which the defendants were bound to keep in repair. They were placed there by the assignee of their lessee, not of the wharf or pier, but of the wharfage, to grow or become due there, and who to them was-a stranger. They were so placed for the benefit of the lessee, and not for the benefit or advantage of the defendants. The injury complained of in this case did not result from the omission of a duty therefore, or from neglect to do an act which it was incumbent on the defendants to perform, there being no notice, express or implied, of the existence of the obstruction mentioned. It is true that the president of the Steamship Company says that he thinks they had permission from the city authorities to drive the spiles, but if they had, it was only a verbal one, from whom obtained we do not know. That does not, however, meet the exigency of this case. The presiding judge declined to charge upon the question of notice, which involved not only express or. implied knowledge of the existence of- the obstruction, but the fact whether the consent of the defendants to the location of the spiles was given, if that had any relevancy to the question of notice, or if notice was to be presumed from it. If the plaintiff sought, in other words, to relieve himself from the burden of proving notice of the obstruction, by showing that the defendants consented in any way to the use of the spiles by the Steamship Company, it was his duty to prove that consent beyond a reasonable doubt. The witness stated only that if the company had a consent, it was a verbal one, adding that if they had not, it was common custom. The judge, however, as' already stated, declined to submit the question of notice, and said to the jury that he thought it was of no consequence whether they had "notice or not. The case must be regarded as one in which the defendants on the rulings at the trial were held liable for injuries resulting from an obstruction to the highway, not created by them, but by strangers, of which they had no notice, express or implied, and, as we have seen, no such liability exists.
The judgment must be reversed.
*152Daly, F. J. The spiles were driven at the end of the pier for the benefit of the Steamship Company, and if there were old and decayed spiles there before, they may have been, for all we know, for the benefit of some other company using the wharf for a like special purpose. They formed no part of the wharf as a permanent structure.
There was no evidence of consent upon the part of the corporation. The president of the company left it indefinite and- uncertain. He says, “ I think we had, but if we had, &c., it was verbal.” That fact being left by the evidence uncertain, the corporation were entitled to the benefit of the instruction that they were not responsible, if they had no knowledge of the obstruction. The ruling asked bore directly upon the fact of consent. It was that the verdict should be for the defendants, if they had no notice of the obstruction, express or implied. If they gave their consent, notice was implied; and as the giving or not of consent was left by the testimony uncertain, this instruction would have given the defendants the benefit of the doubt raised by the evidence, but the refusal of the court to charge as requested may have warranted the jury in supposing that consent or notice was immaterial. The judgment should be reversed.